Citation Nr: 1513305	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-18 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for tinnitus, to include as secondary to hypertension, and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas (hereinafter, referred to as 'Agency of Original Jurisdiction or AOJ').

In June 2012, the Veteran testified at a personal hearing before a Decision Review Officer at the RO and, in November 2013, he testified at a video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the record.

In April 2014, the Board remanded this claim to the AOJ for further evidentiary development.  However, at such time, the Board had not formally reopened the Veteran's claim.  As such, the Board does so herein and, as such action is completely favorable, there is no prejudice to the Veteran.

Subsequent to the Board's April 2014 remand, the case was converted into an electronic file located in the Veterans Benefits Management System (VBMS) and Virtual VA.   

The issue of whether new and material evidence has been received in order to reopen a previously denied claim of entitlement to service connection for a neck/herniated cervical disc C4-5 disorder has been raised by the record by a June 20, 2014 VA examiner's opinion that identified a cervical spine injury during service as the cause for tinnitus, but this issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 



The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in September 2005, the RO denied the Veteran's claim of entitlement to service connection for tinnitus.

2.  Evidence added to the record since the final September 2005 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision that denied the Veteran's claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2014)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue, is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.


For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran previously claimed entitlement to service connection for tinnitus and this claim was denied in a September 2005 rating decision, which included consideration of service treatment records, post-treatment records, and May 2005 and August 2005 VA examination reports.  At such time, the AOJ determined that the evidence did not show that tinnitus was related to the Veteran's service-connected hypertension, and there was no evidence of such disability during service.  The AOJ noted that the VA examiners determined that tinnitus was not related to the Veteran's military service or hypertension.  Therefore, service connection for such disorder was denied. 

In September 2005, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for tinnitus was received until June 2010, when VA received his current application to reopen such claim.  Therefore, the September 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2014)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for tinnitus was received prior to the expiration of the appeal period stemming from the September 2005 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the September 2005 rating decision includes the Veteran's written statements and testimony before the DRO and the undersigned Veterans Law Judge, additional post-service treatment records, and VA examination reports with addendums dated in January 2011, May 2011, June 2014, and December 2014.  

The Board finds that the newly received evidence is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.  In this regard, the Veteran has competently and, for the purposes of reopening the claim, credibly testified to an onset of tinnitus during service, which was an element previously missing from his claim.  Moreover, the Board determined that VA examinations with opinions were necessary to decide the claim in light of such testimony.  See Shade, supra.  Finally, as will be discussed further in the remand section, the record has also raised the possibility that the Veteran's tinnitus is related to an in-service fall/head injury or a cervical spine disorder.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for tinnitus is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened; the appeal is granted to this extent only. 


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his tinnitus results from his in-service noise exposure or, in the alternative, is caused or aggravated by his service-connected hypertension.  He has variously described the onset of tinnitus as gradually progressing since his Vietnam service (see VA examination report dated May 2005 and Board hearing transcript dated November 2013) or to a more recent onset (see January 2011 VA examination report describing having tinnitus for "several years").  

Notably, the Veteran has an undocumented history of falling from a 40 foot telephone pole in service which resulted in a period of unconsciousness.  A March 1999 Board decision found that the Veteran's description of this back injury was credible.  The Veteran also has a post-service history of an electric shock injury in 1993 which resulted in injury to the low back and cervical spine.

In April 2014, the Board remanded this claim to obtain a medical opinion - based upon review of the claims file and the Veteran's contentions that his tinnitus began while he was in Vietnam (or soon thereafter) and increased in severity over the years - as to whether it is at least as likely as not that tinnitus either (1) began during service, or (2) is otherwise causally related to any incident of service, to include the Veteran's in-service noise exposure, or (3) is caused or aggravated by service-connected hypertension.

In June 2014, a VA otolaryngologist opined that the etiology of the Veteran's tinnitus was likely non-otalgic in nature and due to cervical spine disorder.  The examiner described the Veteran's in-service falling injury from a telephone poll as transmitting a large amount of force to the cervical spine.  The examiner also commented that, at the time of the post-service injury to the cervical spine, the Veteran demonstrated obvious cervical spine disease which appeared to be a "bit out of proportion to the damage that would be expected" based on the Veteran's description of injury.  Overall, the examiner opined that it was as likely as not that the Veteran's tinnitus was due to, or a result of, his "in service spine injury."

In an addendum opinion dated December 2014, the VA otolaryngologist more specifically stated that the Veteran's noise exposure in service did not result in appreciable hearing loss and, thus, it was less likely that his tinnitus was due to in-service noise exposure.  The examiner reiterated his prior opinion that cervical spine disease was the likely cause of the Veteran's tinnitus.  However, at this time, the examiner stated that there were "no records of a significant spine injury while in service that could account for his ultimate development of cervical spine disease."  As such, the examiner attributed the Veteran's tinnitus to degenerative changes of the cervical spine which were due to natural age changes and the post-service injury.  The examiner further opined that hypertension was not generally considered a cause of tinnitus or a known factor to permanently aggravate tinnitus.  Finally, the examiner commented that there was no documentation of record that the Veteran had experienced tinnitus in service or within a few years of discharge.

The Board first observes that the VA otolaryngologist did not directly address the question as to whether it is at least as likely as not that the Veteran's tinnitus "began during service."  In this respect, the examiner only commented that there was "no documentation" of tinnitus in service or contemporaneous to service discharge.  There was no discussion regarding the significance of the Veteran's description of the onset of tinnitus in service.

Similarly, the VA otolaryngologist retracted his prior June 2014 opinion that the Veteran's telephone pole falling injury was as likely as not a cause of his tinnitus on the basis that there were "no records of a significant spine injury while in service that could account for his ultimate development of cervical spine disease."  

The Veteran is clearly competent to describe tinnitus symptoms and has alleged the onset of tinnitus in service based upon his statements of record.  He is also competent to describe his falling injury from a telephone pole.  As noted in the Board's prior remand, an examiner may not ignore lay evidence and base an opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  

Thus, the Board finds that an addendum opinion is needed which takes into consideration of the Veteran's lay description of symptoms and injury in determining the onset and etiology of his tinnitus.  Notably, the examiner is free to discuss whether there is any medical reason to accept or reject the claimant's contentions.  See generally Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board further observes that the opinions of the VA examiner have raised new theories since the Board's prior remand.  Given the opinion that the Veteran's tinnitus etiology may be non-otologic in nature and potentially due to cervical spine trauma, the Board will request the VA examiner to further consider the Veteran's treatment for a head injury with dizziness in March 1970 and the fact that the Veteran engaged in boxing tournaments during service.

Additionally, as indicated in the Introduction, the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for cervical spine disorder has been referred to the AOJ.  A VA examiner has identified cervical spine disorder as the cause for tinnitus and has identified an in service injury as a possible etiology for cervical spine disorder.  The Board finds that the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for cervical spine disorder is inextricably intertwined with the service connection claim for tinnitus on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, the referred claim of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for cervical spine disorder should be adjudicated prior to the adjudication of the service connection for tinnitus claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record clinical records from the South Texas VA Healthcare System dated from January 15, 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
 
2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who offered the June 2014 opinion with addendum in December 2014 regarding the etiology of the Veteran's tinnitus.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the June 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the claims file, to specifically include the Veteran's contentions that his tinnitus began while he was in Vietnam, or soon thereafter, and increased in severity over the years, the examiner should offer an opinion as to the following:

a) whether it is at least as likely as not that tinnitus began during service; OR 
   
b) whether it is at least as likely as not that tinnitus is otherwise causally related to any incident of service, to include the Veteran's in-service noise exposure, his treatment for a head injury with dizziness in March 1970, his falling from a 40 foot telephone poll in service and/or the fact that he engaged in competitive boxing in service.

In so doing, the examiner should be instructed that he/she may accept the Veteran's descriptions of tinnitus symptoms since service, having incurred a concussion due to a falling injury from a telephone pole and having competitively boxed in service, as supportive evidence despite the lack of documentary evidence.  However, the examiner is free to discuss the potential discrepancies of the onset of the Veteran's tinnitus symptoms (see VA examinations report dated May 2005 and January 2011, and the Board hearing transcript dated November 2013) and comment as to whether there is any medical reason to accept or reject his allegation of the onset of tinnitus in service or soon thereafter.

Any opinion expressed should be accompanied by a supporting rationale. 

3.  Prior to readjudicating the claim on appeal, the AOJ must adjudicate the referred claim of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a neck/herniated cervical disc C4-5 disorder.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


